Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the method is not properly claimed, as there are no action steps following providing a sports training device. It is noted the “providing a sports training device” is not a proper method step, but rather is equivalent to claiming “comprising a sports training device” and therefore, as the method claim does not have any following actions steps, the method claim is improper and renders the method claim unclear and not well defined, as it is not clear what steps are involved that would constitute a method.
Regarding claim 16, the limitation of attaching the first training device to the second training device after stacking is not well defined, as the scope of how the devices are attached is unclear. From the claimed limitations, there does not appear to be any claimed structural limitations which would provide the function of attaching the two devices and therefore, the scope of the claim is not clear as to how the devices would be attached. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilman (U.S. 2937872).
Regarding claim 1, Gilman discloses A method comprising: providing a sports training device, wherein the sports training device comprises: 
a cylindrical structure having a top portion, a middle portion, and a bottom portion, wherein the cylindrical structure has a hollow interior (see annotated figure below); 
and a weighted base (Fig. 3, base 12, Col. 2 Lns. 48-55, heavy material gives weight to base) is coupled to the bottom portion of the cylindrical structure.

    PNG
    media_image1.png
    874
    496
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 10-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (U.S. 2937872) in view of Schneider (U.S. 6520365)
Regarding claim 2, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Gilman does not disclose collapsing the sports training device from an expanded state to a collapsed state.
Schneider discloses collapsing the device from an expanded state to a collapsed state (Fig. 1-2, device collapses from expanded to collapsed state).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the collapsible nature of a device as taught by Schneider to provide Gilman with the feature of being able to be collapsed for easy transport and storage. 
Regarding claim 3, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Gilman does not disclose the sports training device has a disk-shape when in the collapsed state.
Schneider discloses the device has a disk-shape (Fig. 2, collapsed device is disk shape) when in the collapsed state.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the collapsible nature of a device as taught by Schneider to provide Gilman with the feature of being able to be collapsed for easy transport and storage. 
Regarding claim 4, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 3. 
However, Gilman does not disclose the sports training device has a thickness of about 1 inch
Schneider discloses the device has a collapsed state (Fig. 2, collapsed state) and while does not explicitly disclose a thickness of about 1 inch, The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the collapsible nature of a device as taught by Schneider to provide Gilman with the feature of being able to be collapsed for easy transport and storage and one of ordinary skill would readily recognize a device having a thickness of about 1 inch would not perform differently than the collapsed device of Schneider in that the collapsed device of Schneider would provide a compact device in the same manner as the instant invention. 
Regarding claim 5, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Gilman does not disclose transporting the sports training device in the collapsed state. 
Schneider discloses transporting the device in the collapsed state (Col. 1 Lns. 15-25, collapsible container used for storage of items when traveling). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the transport of the collapsible device as taught by Schneider to provide Gilman with the feature of taking it where it is need for use. 
Regarding claim 6, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Gilman does not disclose securing the sports training device in the collapsed state with straps that are attached to the sports training device.
Schneider discloses securing the device in the collapsed state with straps (Col. 4 Lns. 38-48, straps 64 and 66 interlock to secure device in compressed state) that are attached to the sports training device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the securing straps as taught by Schneider to provide Gilman with the feature of preventing the device from expanding when in transport or storage
Regarding claim 10, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Gilman does not disclose the top portion of the sports training device has a first wire formed in a first closed circle around and coupled to an upper perimeter of the cylindrical structure, wherein the bottom portion of the sports training device has a second wire formed in a second closed circle around and coupled to a bottom perimeter of the cylindrical structure.
Schneider discloses the top portion of the device has a first wire formed in a first closed circle (Col. 3 Lns. 4-10, top coil portion 24) around and coupled to an upper perimeter of the cylindrical structure, wherein the bottom portion of the sports training device has a second wire formed in a second closed circle (Col. 3 Lns. 4-10, bottom coil portion 26) around and coupled to a bottom perimeter of the cylindrical structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the wire frame as taught by Schneider to provide Gilman with the feature of providing structural support to the device when expanded. 
Regarding claim 11, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 10. 
However, Gilman does not disclose the middle portion of the sports training device comprises a fabric material and a third wire coupled to the fabric material, wherein the third wire has a helical shape when the sports training device is in an expanded state.
Schneider discloses the middle portion of the device comprises a fabric material and a third wire coupled to the fabric material (Col. 3 Lns. 10-25, sidewall material is fabric material), wherein the third wire has a helical shape (Col. 3 Lns. 4-10, coil spring 20) when the device is in an expanded state.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the wire frame as taught by Schneider to provide Gilman with the feature of providing structural support to the device when expanded. 
Regarding claim 12, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Gilman does not disclose the top portion of the sports training device further comprises a material having an opening formed therein.
Schneider discloses the top portion of the device further comprises a material having an opening (Fig. 1, opening) formed therein.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the wire frame as taught by Schneider to provide Gilman with the feature of providing a storage space within the device. 
Regarding claim 18, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 1.
Gilman discloses a height of the sports training device is in a range of 18 inches to 60 inches when in the expanded state (Col. 2 Lns. 60-35, 50 inch height).
However, Gilman does not disclose the sports training device is configured to move between an expanded state and a collapsed state
Schneider discloses the device is configured to move between an expanded state and a collapsed state (Fig. 1-2, device moves between collapsed and expanded state)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the transport of the collapsible device as taught by Schneider to provide Gilman with the feature of taking it where it is need for use. 
Regarding claim 19, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 18.
Gilman discloses a width of about 23 inches and while Gilman does not explicitly disclose the sports training device has a diameter of about 17 inches, this would be a matter of change in size and The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04 (IV) (A)

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (U.S. 2937872) and Schneider (U.S. 6520365) in view of Decker (U.S. 20140100061)
Regarding claim 7, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 2. 
However, Gilman does not disclose placing the sports training device in a bag after the step of collapsing.
Decker discloses placing the sports training device in a bag (Par. 27, storage bag) after the step of collapsing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the storage bag as taught by Decker to provide Gilman with the feature of providing a storage space for the device when not in use. 
Regarding claim 8, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Gilman does not disclose the sports training device from a collapsed state to an expanded state.
Decker discloses expanding the sports training device from a collapsed state to an expanded state (Abstract and Fig. 1, device is collapsible and easily transportable and expands).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the collapsing and expanding sport training device of Decker to provide Gilman with the feature of being able to collapse for easy transport of the sporting device. 
Regarding claim 9, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Gilman does not disclose placing the sports training device on a basketball court.
Decker discloses placing the sports training device on a basketball court (Par. 23, placing device on basketball court).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the device on a basketball court of Decker to provide Gilman with the feature of being used on a desired sports court for practicing various drills (Par. 23)

Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (U.S. 2937872) and Schneider (U.S. 6520365) in view of Macaraig (U.S. 1583083)
Regarding claim 13, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
Gilman discloses the sports training device is a first sports training device
However, Gilman does not disclose the method further comprising: stacking a second sports training device on top of the first sports training device.
Macaraig discloses the method further comprising: stacking (Col. 1 Lns. 60-35, devices are stacked in tiers or rows) a second device on top of the first device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the stacking feature of Macaraig to provide Gilman with the feature of being able to minimize the area taken up by the devices. 
Regarding claim 14, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 13. 
However, Gilman (as modified by Macaraig) does not disclose the second sports training device comprises: a second cylindrical structure having a second top portion, a second middle portion, and a second bottom portion, wherein the second cylindrical structure has a second hollow interior; and a second weighted base coupled to the second bottom portion of the second cylindrical structure.
Schneider discloses the second sports training device comprises: a second cylindrical structure having a second top portion (Col. 3 Lns. 4-10, top coil portion 24), a second middle portion (Col. 3 Lns. 4-10, coil spring 20), and a second bottom portion (Col. 3 Lns. 4-10, bottom coil portion 26), wherein the second cylindrical structure has a second hollow interior; 
and a second weighted base (Fig. 6, bottom shell 228 would necessarily have weight) coupled to the second bottom portion of the second cylindrical structure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the wire frame as taught by Schneider to provide Gilman with the feature of providing structural support to the device when expanded. 
Regarding claim 15, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 14. 
However, Gilbert does not disclose after the step of stacking, the second weighted base of the second sports training device is above the top portion of the first sports training device.
Macaraig discloses the step of stacking (Col. 1 Lns. 60-35, devices are stacked in tiers or rows) and when taken in combination with the other cited references which disclose weighted bases, the second weighted base as claimed would necessarily be above the top portion of the first training device. 
Regarding claim 16, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 13. 
While Gilman does not disclose after the step of stacking, attaching the first sports training device to the second sports training device, Gilman as modified by Macaraig, which discloses stacking devices and Schneider, which discloses straps 64 and 66, one of ordinary skill would readily recognize, when stacking devices, the strap 64 would be able to be attached to strap 66 and the combination as a whole would provide two stacked devices which art attached to one another as claimed. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (U.S. 2937872) in view of Zheng (U.S. 20080214334)
Regarding claim 17, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Gilman does not disclose storing a sports ball in the sports training device. 
Zheng discloses storing a sports ball in the sports training device (Par. 32, balls can be stored inside the device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the storage as taught by Zheng to provide Gilman with the feature of being able to serve multiple purposes with one device. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilman (U.S. 2937872) in view of Schneider (U.S. 6520365) in further view of Zheng (U.S. 20080214334)
Regarding claim 20, Gilman discloses the claimed invention substantially as claimed, as set forth above in claim 1. 
However, Gilman does not disclose the sports training device is configured to move between an expanded state and a collapsed state, the method further comprising: storing a sports ball in the sports training device when in the expanded state
Schneider discloses the device is configured to move between an expanded state and a collapsed state (Fig. 1, 2, device between collapsed and expanded state)
However, Schneider does not disclose the method further comprising: storing a sports ball in the sports training device when in the expanded state
Zheng discloses the method further comprising: storing a sports ball in the sports training device when in the expanded state (Par. 32, balls can be stored inside the device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the transport of the collapsible device as taught by Schneider to provide Gilman with the feature of taking it where it is need for use. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hollow training device of Gilman to incorporate the storage as taught by Zheng to provide Gilman with the feature of being able to serve multiple purposes with one device
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/Melba Bumgarner/               Supervisory Patent Examiner, Art Unit 3711